Case: 4:11-cv-00044-CDP Doc. #: 1059 Filed: 10/24/19 Page: 1 of 2 PageID #: 31242



                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION

A.O.A., et al.                                     )
                                                   )
        Plaintiffs,                                )
                                                   )       Case No.:         4:11-cv-00044-CDP
        v.                                         )                         (CONSOLIDATED)
                                                   )
DOE RUN RESOURCES                                  )
CORPORATION, et al.,                               )
                                                   )
        Defendants.                                )

                               REPORT TO COURT ORDER TO
                      IDENTIFY PLAINTIFFS WHO HAVE REACHED AGE 18

        Pursuant to the Court’s Order entered on July 29, 2013, Plaintiffs identify the following individuals

who have reached the age of majority between September 25, 2019 and October 24, 2019. At this time,

Plaintiffs do not intend to seek a finding of incapacity for these individuals.

                                                                     INITIALS              NUMBER ORDER
                 NAME                  CASE NUMBER                 PREVIOUSLY              OF PLAINTIFF IN
                                                                       USED                 COMPLAINT
                                                                                           Plaintiff is identified
         Miliano Raza,                                                                     by the 19th set of
   1                                     4:13-cv-00248                 E.M.M.R.
         Estefany Milagros                                                                 initials in the caption
                                                                                           Plaintiff is identified
         Rojas Huaynates,                4:12-cv-01352                                     by the 39th set of
   2                                                                   W.R.R.H.
         Wenseslao Ronaldo                                                                 initials in the caption
                                                                                           Plaintiff is identified
         Estrada Arzapalo,               4:13-cv-00245                                     by the 53rd set of
   3                                                                    J.E.E.A.
         Jack Emil                                                                         initials in the caption
                                                                                           Plaintiff is identified
         Mallma Palacios,                4:13-cv-01596                                     by the 30th set of
   4                                                                    R.M.P.
         Romario                                                                           initials in the caption
                                                                                           Plaintiff is identified
         Roque Aza, Saul                 4:13-cv-01594                                     by the 61st set of
   5                                                                   S.A.R.A.
         Aduardo                                                                           initials in the caption
                                                                                           Plaintiff is identified
         Juan de Dios Palian,            4:12-cv-01352                                     by the 3rd set of
   6                                                                 A.A.J.D.D.P.
         Angie Alice                                                                       initials in the caption



Page 1 of 2                                                                        Case No.: 4:11-cv-00044-CDP
                                                                                                  (Consolidated)
Case: 4:11-cv-00044-CDP Doc. #: 1059 Filed: 10/24/19 Page: 2 of 2 PageID #: 31243



                                                             INITIALS          NUMBER ORDER
                NAME             CASE NUMBER               PREVIOUSLY          OF PLAINTIFF IN
                                                               USED             COMPLAINT
                                                                               Plaintiff is identified
         Landa Cabanillas,         4:12-cv-01345                               by the 43rd set of
   7                                                            M.A.L.C.
         Miguel Angel                                                          initials in the caption



October 24, 2019                      Respectfully submitted,

                                      SCHLICHTER, BOGARD & DENTON, LLP

                                By:          /s/ Elizabeth Wilkins
                                      JEROME J. SCHLICHTER #32225
                                      ROGER DENTON #30292
                                      NELSON G. WOLFF #40796
                                      KRISTINE K. KRAFT #37971
                                      ELIZABETH M. WILKINS #61284
                                      100 South 4th Street, Suite 1200
                                      St. Louis, MO 63102
                                      (314) 621-6115
                                      (314) 621-7151 (fax)
                                      jschlichter@uselaws.com
                                      rdenton@uselaws.com
                                      nwolff@uselaws.com
                                      kkraft@uselaws.com
                                      bwilkins@uselaws.com

                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this 24th day of October, 2019, a copy of the
foregoing document was filed with the Clerk of the Court to be served upon counsel of record via
the Court’s ECF system.

                                                    /s/ Elizabeth Wilkins




Page 2 of 2                                                            Case No.: 4:11-cv-00044-CDP
                                                                                      (Consolidated)
